DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed November 23, 2022.
The previous specification objection is withdrawn in light of Applicant’s amendments.  
Response to Arguments
Applicant’s arguments, see Remarks, filed November 23, 2022, with respect to the rejection(s) of claim(s) 1, 15, 29, 30 under U.S.C. 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2019133048 A1.
Applicant’s arguments, see Remarks, filed November 23, 2022, with respect to 35 U.S.C. 103 Rejection (Adjakple in view of Ang) have been fully considered and are persuasive.  The U.S.C.  103 rejections of claims 5-8, 19-22 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 15, 29, 30 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2019/051177 A1 to ADJAKPLE et al. (“Adjakple”) in view of WO 2019/113048 to BADIC et al. (“Badic”).
As to claim 1, see similar rejection to claim 15.  The apparatus teaches the methods.
As to claim 15, Adjakple discloses an apparatus configured for wireless communication (para. 0231, UE), the apparatus comprising: a processor (para. 0114, processor); a memory coupled with the processor (para. 0114, processor accesses memory); and instructions stored in the memory and executable by the processor to cause the apparatus to (paras. 0114, 0147, processor accesses information from memory, executes method): implement a bandwidth part (BWP) inactivity timer (para. 0231, inactivity BWP DL timer) configured for timer-based switching between active and default BWPs (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP); and switch between communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
Adjakple does not expressly disclose implement a duplex mode timer configured for timer-based switching between duplex modes.
Badic discloses in certain aspects, if the scheduler 11708 determines that the time e.g. indicated by the timer (e.g. upon expiry of said timer) corresponds to a start of an assigned transmission time interval, a mode of communication device 11401 may be switched from a full duplex mode to a half duplex mode at stage 11814 (para. 0672).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of Badic into the invention of Adjakple. The suggestion/motivation would have been so that subsequently, communication device 11401 may transmit data at stage 11816 using data transmitter 11709 during the time interval assigned by the resource assignment. If the time does not yet equal start of the assigned time interval, the scheduler 11708 may in aspects perform waiting processing at stage 11813, e.g. may start timer 11707 again, or may wait until timer 11707 is expired (Badic, para. 0672).  Including the switching of Badic into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Badic.
As to claim 29, Adjakple discloses an apparatus configured for wireless communication (para. 0231, UE), comprising: means for implementing (para. 0114, processor;  Note this is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements), by a wireless device, a bandwidth part (BWP) inactivity timer (para. 0231, inactivity BWP DL timer) configured for timer-based switching between active and default BWPs (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP); and means for switching  (para. 0114, processor;  Note this is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements) between the wireless device communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
Adjakple does not expressly disclose means for implementing, by the wireless device, a duplex mode timer configured for timer-based switching between duplex modes.
Badic discloses in certain aspects, if the scheduler 11708 determines that the time e.g. indicated by the timer (e.g. upon expiry of said timer) corresponds to a start of an assigned transmission time interval, a mode of communication device 11401 may be switched from a full duplex mode to a half duplex mode at stage 11814 (para. 0672).  Furthermore, terminal devices can also include application-layer components, such as application processors or other general processing components, that are directed to functionality other than wireless communications (para. 0011).  Note each of these processors is a structural equivalent to the instant application’s processor as there are insubstantial differences between the elements
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of Badic into the invention of Adjakple. The suggestion/motivation would have been so that subsequently, communication device 11401 may transmit data at stage 11816 using data transmitter 11709 during the time interval assigned by the resource assignment. If the time does not yet equal start of the assigned time interval, the scheduler 11708 may in aspects perform waiting processing at stage 11813, e.g. may start timer 11707 again, or may wait until timer 11707 is expired (Badic, para. 0672).  Including the switching of Badic into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Badic.
As to claim 30, Adjakple discloses non-transitory computer-readable medium having program code recorded thereon for wireless communication, the program code comprising: program code executable by a computer for causing the computer to  (paras. 0114, 0147, processor accesses information from memory, executes method): implement a bandwidth part (BWP) inactivity timer  (para. 0231, inactivity BWP DL timer) configured for timer-based switching between active and default BWPs (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP); and switch between a wireless device communicating using component carrier resources of a first BWP configuration and using component carrier resources of a second BWP configuration based at least in part on expiration of the BWP inactivity timer, expiration of the duplex mode timer, or expiration of the BWP inactivity timer and the duplex mode activity timer (para. 0240, When a BWP inactivity timer, e.g., bwp-inactivity Timer, expires and HARQ buffer is still not empty, the UE may opt not flush the HARQ buffer while performing switching to the default or another active BWP; figs. 7-10, BWPs have different CCs).
Adjakple does not expressly disclose implement a duplex mode timer configured for timer-based switching between duplex modes.
Badic discloses in certain aspects, if the scheduler 11708 determines that the time e.g. indicated by the timer (e.g. upon expiry of said timer) corresponds to a start of an assigned transmission time interval, a mode of communication device 11401 may be switched from a full duplex mode to a half duplex mode at stage 11814 (para. 0672).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the switching of Badic into the invention of Adjakple. The suggestion/motivation would have been so that subsequently, communication device 11401 may transmit data at stage 11816 using data transmitter 11709 during the time interval assigned by the resource assignment. If the time does not yet equal start of the assigned time interval, the scheduler 11708 may in aspects perform waiting processing at stage 11813, e.g. may start timer 11707 again, or may wait until timer 11707 is expired (Badic, para. 0672).  Including the switching of Badic into the invention of Adjakple was within the ordinary ability of one of ordinary skill in the art based on the teachings of Badic.
Allowable Subject Matter
Claims 2-14, 16-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463